          Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION
 PROFESSIONAL LIABILITY
INSURANCE SERVICES, INC., Plaintiff,


-vs-                                                           Case No.: 1:18-cv-01072-LY


HISCOX, INC., U.S. RISK, INC., and
U.S. RISK, LLC, Defendants.




                         MOTION FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now                        Jason D. Rosenberg              , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent                 Hiscox, Inc.              in this case, and would

respectfully show the Court as follows:

1.     Applicant is an attorney and a member of the law firm (or practices under the name of)

                                         ALSTON & BIRD LLP

       with offices at

               Mailing address:         1201 West Peachtree Street, Ste. 4900

               City, State, Zip Code:          Atlanta, GA 30309-3424

               Telephone:               404-881-7000

               Facsimile:               404-881-7777
        Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 2 of 6




2.   Since         July 5, 2007
                                         , Applicant has been and presently is a member of and in

     good standing with the Bar of the State of                         Georgia

     Applicant's bar license number is               510855

3.   Applicant has been admitted to practice before the following courts:

     Court:                                                   Admission date:

     Supreme Court of Georgia                                 January 7, 2008

     U.S. District Court, N.D. Georgia                        September 10, 2007

     U.S. District Court, Colorado                            December 13, 2018

     (Please see Addendum for full list)

4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):
      Not Applicable.




5.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as provided

     below:
     Not Applicable.




6.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):
     Not Applicable.



                                              2
        Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 3 of 6




7.    Applicant has read and is familiar with the Local Rules of the Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

      r7     Applicant has on file an application for admission to practice before the United

             States District Court for the Western District of Texas.

      R]     Applicant has co-counsel in this case who is admitted to practice before the United

             States District Court for the Western District of Texas.

             Co-counsel:              Brady Cox

             Mailing address:         Alston & Bird LLP, 2200 Ross Ave., Ste. 2300

             City, State, Zip Code:          Dallas, Texas 75201

             Telephone:               214-922-3400

9.    Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00

      pro hac vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion, Applicant shall register as a filing user within 10

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of Texas.




                                                3
           Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 4 of 6




Wherefore, Applicant prays that this Court enter an order permitting the admission of

               Jason D. Rosenberg                      to the Western District of Texas pro hac vice

for this case only.

                                               Respectfully submitted,


                                                             Jason D. Rosenberg
                                               [printed name
                                                        name of
                                                             of A.
                                                                A... leant]
                                                                     icant]



                                               [signatur;
                                               [signatur= of
                                                          of Applicant
                                                             Applicant



                                   CERTIFICATE OF SERVICE

       I hereby certify that II have served
                                     served aa true
                                               true and
                                                     and correct
                                                         correct copy
                                                                 copy of
                                                                       of thistRotion
                                                                           this notion upon each
attorney
attorney of
         of record
             recordand
                    andthe
                        theoriginal
                            originalupon
                                      uponthe
                                            theClerk
                                                 Clerk ofof
                                                          Court onon
                                                            Court  this thethe /
                                                                      this           day of
      TSC
        -A VW",                          /7       ..


                                                              Jason D. Rosenberg
                                               [printed name of Applicant]


                                                               0-7
                                               [signature Applicant]




                                                  4
                                                 -4
          Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 5 of 6



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
 PROFESSIONAL LIABILITY
INSURANCE SERVICES, INC., Plaintiff,
                                                               Case No. 1:18-cv-01072-LY


HISCOX, INC., U.S. RISK, INC., and
U.S. RISK, LLC, Defendants.

                                              ORDER


       BE IT REMEMBERED on this the                       day of                      , 20   , there

was presented to the Court the Motion for Admission Pro Hac Vice filed by

      Jason D. Rosenberg            ("Applicant"), counsel for            Hiscox, Inc.          and

the Court, having reviewed the motion, enters the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

may appear on behalf of               Hiscox, Inc.               in the above case.

       IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

       IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

        IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

until Applicant has complied with all provisions of this Order.

        SIGNED this the              day of                             20



                                               UNITED STATES DISTRICT JUDGE
           Case 1:18-cv-01072-LY Document 9 Filed 01/09/19 Page 6 of 6



                                   ADDENDUM

      In addition to the Courts & Bar associations listed in response to Question

No. 3, please note that Jason Rosenberg is also admitted to practice before the

following courts:

•     U.S. Court of Appeals for the 2nd Circuit, December 8, 2010;

•     U.S. Court of Appeals for the 4th Circuit, October 8, 2004;

•     U.S. Court of Appeals for the 7th Circuit, December 7, 2001;

•     U.S. Court of Appeals for the 11th Circuit, May 27, 2016;

•     U.S. District Court for the District of Colorado, December 13, 2018;

•     U.S. District Court for the Northern District of Georgia, September 10,
      2007;

•     U.S. District Court for the Middle District of Georgia, August 5, 2008;

•     U.S. District Court for the Northern District of Illinois, December 20, 2001;

•     U.S. District Court for the Eastern District of Virginia, December 9, 2004;

•     U.S. District Court for the Western District of Virginia, December 21, 2004;

•     Supreme Court of Georgia, January 7, 2008

•     State Bar of Illinois, Bar No. 6275801, December 20, 2001 (inactive status);

•     State Bar of Virginia, Bar No. 68603, October 15, 2004

      Jason Rosenberg is a member in good standing in all jurisdictions in which

he is admitted to practice, and no disciplinary action or grievance proceeding has

ever been filed, or is pending, against him.
